          Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 1 of 10




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     EVAN BROWN,                                     CASE NO. C19-5514 BHS-JRC
 8
                             Plaintiff,              ORDER ADOPTING REPORT
 9         v.                                        AND RECOMMENDATION

10   PAPA MURPHY'S HOLDINGS
     INCORPORATED, et al.
11
                             Defendants.
12

13         This matter comes before the Court on the Report and Recommendation (“R&R”)
14   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 47, and
15   Defendants Papa Murphy’s Holdings, Inc. and Weldon Spangler’s objections to the R&R,
16   Dkt. 51.
17                  I.     FACTUAL & PROCEDURAL BACKGROUND
18         Plaintiff Evan Brown, a former Papa Murphy’s shareholder, initiated this putative
19   class action in June 2019. Dkt. 1. Following the Court’s adoption of Judge Creatura’s
20   Report and Recommendation dismissing Brown’s complaint, see Dkts. 34, 35, Brown
21   filed a second amended complaint (“SAC”), Dkt. 36. In the SAC, Brown alleges that
22   Defendants violated Sections 14(e) and 20(a) of the Securities Exchange Act of 1934, 15


     ORDER - 1
           Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 2 of 10




 1   U.S.C. §§ 78n(e), 78t(a), by allegedly making materially false and misleading statements

 2   contained in a Recommendation Statement made in connection with a tender offer to

 3   acquire shares of Papa Murphy’s. Dkt. 36, ¶¶ 1–3, 40. He alleges that the

 4   Recommendation Statement was materially false and misleading as to Papa Murphy’s

 5   financial projections, the value of the company’s shares, and the fairness of the tender

 6   offer consideration. Id., ¶ 3. Specifically, Brown asserts that Defendants engaged a

 7   financial advisor in connection with the merger and that the financial advisor “created a

 8   downwardly revised set of projections” (“Base Case Projections”), which were

 9   “unreasonably” lower than Papa Murphy’s management’s significantly higher projections

10   (“Management Case Projections”). Id., ¶ 4.

11          Defendants moved to dismiss the SAC, Dkt. 41, and on January 12, 2021, Judge

12   Creatura issued the instant R&R, recommending that the Court deny Defendants’ motion

13   to dismiss, Dkt. 47. On January 26, 2021, Defendants objected, Dkt. 51, and on February

14   11, 2021, Brown responded, Dkt. 52. Defendants filed a notice of supplemental authority

15   on April 9, 2021, notifying the Court that the Ninth Circuit held oral argument for the

16   case Mutza v. Emulex Corp., No. 20-55339. Dkt 53. Brown then filed a notice of

17   supplemental authority on April 16, 2021 regarding Emulex and informing the Court that

18   the Ninth Circuit issued a non-precedential Memorandum Opinion in the case. 1 Dkt. 56.

19

20          1
              The Court considers only the supplemental authority and does not rely on either party’s
     statements regarding the import of the authority. Local Rules W.D. Wash. LCR 7(n) (“Before a
21   court rules on a pending motion, a party may bring to the court’s attention relevant authority
     issued after the date the party’s last brief was filed by serving and filing a Notice of
22   Supplemental Authority that attaches the supplemental authority without argument.”).



     ORDER - 2
           Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 3 of 10




 1                                       II.    DISCUSSION

 2   A.     Standard

 3          The district judge must determine de novo any part of the magistrate judge’s

 4   disposition that has been properly objected to. The district judge may accept, reject, or

 5   modify the recommended disposition; receive further evidence; or return the matter to the

 6   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 7          Brown’s claims are subject to the heightened pleading standards set forth in the

 8   Private Securities Litigation Reform Act (“PSLRA”). 15 U.S.C. § 78u-4(a)–(b). To state

 9   a claim under Section 14(e) and to satisfy the PSLRA, a plaintiff must plead with

10   particularity (a) “each statement alleged to have been misleading, the reason or reasons

11   why the statement is misleading, and, if an allegation regarding the statement or omission

12   is made upon information and belief, the complaint shall state with particularity all facts

13   on which that belief is formed”; (b) “with respect to each act or omission . . . , facts

14   giving rise to a strong inference that the defendant acted with the required state of mind”;

15   and (c) “that the act or omission . . . caused the loss for which the plaintiff seeks to

16   recover damages.” Id. at (b)(1), (b)(2)(A), (b)(4).

17          Defendants object to the R&R’s conclusion that Brown adequately alleged a

18   Section 14(e) claim. They specifically object to the R&R’s conclusions that (1) Papa

19   Murphy’s made material representations that were objectively and subjectively false; (2)

20   the SAC adequately pleads negligence; (3) the SAC adequately pleads loss causation; and

21   (4) Section 14(e) provides a private right of action for negligence-based claims.

22


     ORDER - 3
           Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 4 of 10




 1   B.     Materially False or Misleading Misrepresentation

 2           “A statement is misleading if it would give a reasonable investor the impression

 3   of a state of affairs that differs in a material way from the one that actually exists.” Retail

 4   Wholesale & Dep't Store Union Local 338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d

 5   1268, 1275 (9th Cir. 2017) (internal citations omitted). If a plaintiff alleges a material

 6   misrepresentation, as Brown does here, the plaintiff must allege both objective and

 7   subjective falsity of the misrepresentation. City of Dearborn Heights Act 345 Police &

 8   Fire Ret. Sys. v. Align Tech., Inc., 856 F.3d 605, 615 (9th Cir. 2017).

 9          Brown alleges that Defendants’ Recommendation Statement made to shareholders

10   in a tender offer to buy shares as part of Papa Murphy’s merger with MTY Food Group,

11   Inc. included materially false or misleading statements. Dkt. 36, ¶ 41(a)–(d). The parties

12   agree that false or misleading nature of the challenged statements is dependent on

13   whether the Base Case Projections were false. See Dkt. 42 at 15 (“Defendants are correct

14   that ‘the alleged false or misleading nature of all four of the[] [challenged] statements is

15   dependent on the alleged falsity of the base case projections.’” (quoting Dkt. 41 at 15)).

16          The R&R concluded that Brown adequately alleged the Base Case Projection’s

17   objective and subjective falsity and their materiality. The allegations and the inferences

18   therefrom plausibly plead that “the Base Case Projections were unreasonably prepared in

19   order to justify the allegedly unfair Merger Consideration” and that “[D]efendants’

20   alleged statements in the Recommendation Statement endorsing the Base Case

21   Projections and fairness of the Merger Consideration would be material to a reasonable

22   investor considering the MTY merger.” Dkt. 47 at 11.


     ORDER - 4
          Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 5 of 10




 1          Defendants object to this conclusion, arguing that there is no material difference

 2   between the falsity allegations in Brown’s amended complaint, which was dismissed, and

 3   the SAC. They additionally object to the R&R in that it did not discuss or analyze the

 4   assumptions underlying the Base Case Projections. And finally, they argue that the

 5   alleged falsehood of the Base Case Projections is immaterial as a matter of law. The

 6   Court disagrees.

 7          First, the Court will not consider Defendants’ objections to the R&R that assert

 8   their own factual theory. On a motion to dismiss, the Court must accept all well-pled

 9   allegations as true and draw all reasonable inferences in favor of the plaintiff. See, e.g., In

10   re Gilead Sciences Securities Litigation, 536 F.3d 1049, 1055 (9th Cir. 2008). The R&R

11   properly did just that. Defendants will have the opportunity to contest the validity of

12   Brown’s claims at a later stage in the litigation.

13          Further, there are material differences between the first amended complaint and

14   the SAC, which the R&R rightfully credits as plausible allegations evidencing the Base

15   Case Projections’ objective and subjective falsity. The SAC eliminates all Papa Murphy’s

16   directors—save for Defendant Spangler—as defendants and focuses the falsity

17   allegations on Spangler’s knowledge and actions. The Court agrees with Brown’s

18   argument that the principal basis for their allegation that the Base Case Projections were

19   false is not just that they are lower than the Management Case Projections, “it is that the

20   slashing of the Management Case to create the Base Case was inconsistent with various

21   statements Spangler and Papa Murphy’s made during the relevant time period indicating

22   that the Company’s prospects were strong and expected to significantly improve.” Dkt.


     ORDER - 5
          Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 6 of 10




 1   52 at 9. These allegations summarized in the R&R, see Dkt. 47 at 9, and the inferences

 2   therefrom plausibly allege that the Base Case Projections were objectively and

 3   subjectively false. See Karri v. Oclaro, Inc., Case No. 18-cv-03435-JD, 2020 WL

 4   5982097, at *6 (N.D. Cal. Oct. 8, 2020) (“rosy statements” made by the defendant

 5   company’s CEO about the company’s prospects were “hard to square with management's

 6   contemporaneous decision to make the downward revisions” and plausibly plead

 7   objective and subjective falsity).

 8          Defendants also argue that the alleged falsity of the Base Case Projections is not

 9   material as a matter of law. Defendants argue that the difference in revenue projected in

10   the Management Case Projections and the Base Case Projections is only 2.6% over the

11   full five-year period and that the difference is never greater than 4.2% in any one year.

12   They also argue that a single factor applied to a single analysis is not material to “‘the

13   overall multifaceted financial analysis.’” Dkt. 51 at 13 (quoting Hussey v. Ruckus

14   Wireless, Inc., 263 F. Supp. 3d 781, 786 (N.D. Cal. 2017)). These arguments, however,

15   repeat what Judge Creatura already considered in issuing the R&R. Compare id. at 12–13

16   with Dkt. 41 at 26–28. Objections to a R&R are not a vehicle to relitigate the same

17   arguments carefully considered and rejected by the Magistrate Judge. See, e.g., Fix v.

18   Hartford Life & Accident Ins. Co., CV 16–41–M–DLC–JCL, 2017 WL 2721168, at *1

19   (D. Mont. June 23, 2017) (collecting cases).

20          Therefore, the Court agrees with Judge Creatura’s thorough analysis that the

21   complaint adequately alleges materially false or misleading statements. The Court thus

22   adopts the R&R as to this issue.


     ORDER - 6
           Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 7 of 10




 1   C.     Negligence

 2          Under Ninth Circuit precedent, the requisite state of mind for Section 14(e)

 3   violations is negligence. Varjabedian v. Emulex Corp., 888 F.3d 399, 408 (9th Cir. 2018),

 4   cert. dismissed 139 S. Ct 1407 (2019) (per curiam) (“[B]ecause the text of the first clause

 5   of Section 14(e) is devoid of any suggestion that scienter is required, we conclude that the

 6   first clause of Section 14(e) requires a showing of only negligence, not scienter.”). The

 7   R&R concluded that the SAC adequately alleged that Defendants acted with negligence

 8   based on Defendant Spangler’s alleged knowledge, inclusion, and endorsement of the

 9   allegedly false Base Case Projections and based on his endorsement of the allegedly

10   unfair Merger Consideration. Dkt. 47 at 14. Defendants objection to this conclusion. Dkt.

11   51 at 13–14.

12          Defendants reiterate their position that the Base Case Projections were not false

13   and assert that, because the projections were not false, no one could have acted

14   negligently. The Court does not consider this argument because it has concluded that

15   Brown has adequately alleged materially false or misleading statements. Defendants also

16   attempt to create factual disputes in explaining why Spangler was not negligent; but the

17   Court cannot resolve factual disputes at the pleading stage. See In re Tracht Gut, LLC,

18   836 F.3d 1146, 1150 (9th Cir. 2016) (“At the motion to dismiss phase, the trial court must

19   accept as true all facts alleged in the complaint and draw all reasonable inferences in

20   favor of the plaintiff.”).

21          As the R&R emphasized, a corporate officer’s “deliberate decision” can

22   demonstrate “a culpable state of mind far in excess of negligence.” Wilson v. Great


     ORDER - 7
          Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 8 of 10




 1   American Industries, Inc., 855 F.2d 987, 995 (2nd Cir. 1988); see also Brown v. Brewer,

 2   No. CV 06N3731–GHK (SHx), 2010 WL 2472182, at *24–25 (C.D. Cal. June 17, 2010).

 3   A plaintiff is “not required to establish any evil motive or even reckless disregard of the

 4   facts.” Gerstle v. Gamble-Skogmo, Inc., 478 F.2d 1281, 1300–01 (2nd Cir. 1973). The

 5   Court agrees with the R&R’s conclusion that Brown adequately alleged a negligent state

 6   of mind. Brown alleges that Spangler did not genuinely believe in the Base Case

 7   Projections, as he had endorsed the Management Case Projections, but still made a

 8   “deliberate decision” to disseminate the Base Case Projections in connection with the

 9   Recommendation Statement. These are sufficient allegations “giving rise to a strong

10   inference that the defendant acted with the required state of mind.” 15 U.S.C. § 78u-

11   4(b)(2)(A).

12          The Court thus adopts the R&R on this issue.

13   D.     Loss Causation

14          The final element of a Section 14(e) claim requires a showing that the defendant

15   caused the loss for which plaintiff seeks to recover damages. 15 U.S.C. § 78u-4(b)(4).

16   Brown alleges that “[t]he material misrepresentations in the Recommendation Statement

17   misled Papa Murphy’s shareholders to tender their shares into the undervalued Tender

18   Offer. Accordingly, Papa Murphy’s shareholders were misled and harmed millions of

19   dollars in the aggregate.” Dkt. 36, ¶ 58. Brown further alleges that the materially false or

20   misleading representations “prompted Papa Murphy’s shareholders to accept the unfair

21   Merger Consideration in exchange for their shares rather than recoup a greater value

22


     ORDER - 8
          Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 9 of 10




 1   through appraisal remedies available in the Merger.” Id., ¶ 59. The R&R concluded that

 2   these were well-pled, plausible allegations to establish loss causation. Dkt. 47 at 16.

 3          Defendants object to the R&R, but their objections are based in factual arguments.

 4   See Dkt. 51 at 15. For example, Brown alleges that Papa Murphy’s shares were worth up

 5   to $12.34 and that other bidders valued the shares higher than provided in the MTY

 6   tender offer. Dkt. 36, ¶¶ 54–55. Defendants provide factual context for the other bids,

 7   arguing that one higher bid in particular “effectively was no bid at all” because the

 8   company could not provide the assurances Defendants assert they required. Dkt. 51 at 15.

 9   This is necessarily a factual contention.

10          Judge Creatura carefully and thoroughly analyzed the SAC’s allegations regarding

11   loss causation, and Defendant’s objections do not alter this analysis. The Court agrees

12   with the R&R that the SAC plausibly alleges loss causation. See Azar v. Blount Int'l, Inc.,

13   No. 3:16-CV-483-SI, 2017 WL 1055966, at *11 (D. Or. Mar. 20, 2017) (citing Mills v.

14   Elec. Auto-Lite Co., 396 U.S. 375, 389 (1970) (holding that shareholders may suffer loss

15   if “if the merger resulted in a reduction of the earnings or earnings potential of their

16   holdings”)).

17          The Court thus adopts the R&R as to this issue.

18   E.     Private Right of Action

19          Finally, Defendants object to the R&R’s conclusion that Brown may maintain a

20   private right of action for negligence-based Section 14(e) claims. Dkt. 51 at 16.

21   Defendants again advocate for a ruling that there is no private right of action for such

22   Section 14(e) claims premised on negligence. But the R&R correctly declined to disturb


     ORDER - 9
          Case 3:19-cv-05514-BHS-JRC Document 57 Filed 04/22/21 Page 10 of 10




 1   existing Ninth Circuit precedent. See Plaine v. McCabe, 797 F.2d 713, 718 (9th Cir.

 2   1986). Indeed, the Ninth Circuit recently declined to address this exact issue in the

 3   Emulex case. See Dkt 56. Absent a directive from the Ninth Circuit or the Supreme Court

 4   and even if there is some logic in Defendants’ arguments, the Court will not overturn

 5   precedent in holding that no private right of action for negligence-based claims exists.

 6          The Court thus adopts the R&R on this issue.

 7                                         III.     ORDER

 8          The Court having considered the R&R, Defendants’ objections, and the remaining

 9   record, does hereby find and order as follows:

10          (1)    The R&R is ADOPTED;

11          (2)    Defendants’ motion to dismiss, Dkt. 41, is DENIED; and

12          (3)    This matter is re-referred for further consideration.

13          Dated this 22nd day of April, 2021.

14

15

16
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge

17

18

19

20

21

22


     ORDER - 10
